DETAILED ACTION
This Office Action is in response to the applicant's arguments filed July 21st, 2021. In virtue of this communication, claims 1-5, 7-16, and 20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baliga (US 5,998,833) in view of Ono et al. (US 2003/0001203 A1; hereafter Ono).


a drift region 112, a source region 118, a body region 116 and a drain region 114 in a semiconductor body (composite semiconductor substrate), the body region 116 being arranged between the source region 118 and the drift region 112, the drift region 112 being arranged between the body region 116 and the drain region 114 (see Fig. 3, column 6, line 41-51, and column 7, line 7-11); 
a gate electrode 127 arranged adjacent to the body region 116 and dielectrically isolated from the body region 116 by a gate dielectric 125 (see Fig. 3 and column 7, lines 7-11, 26-34, 43-55); and 
a field electrode 128a arranged adjacent to the drift region 112 and dielectrically isolated from the drift region 112 by a field electrode dielectric 125 (see Fig. 3 and column 7, lines 7-11, 26-34, 43-55), 
wherein the drift region 112 has, in a mesa region (part of 112 to the left of 120a and to the right of 120a) adjacent to the field electrode 128a, a doping concentration that increases in the direction toward the drain region 114 (see Fig. 3, column 6, line 56 - column 7, line 16, and column 7, line 56-60), and 
wherein the gate electrode 127 and the field electrode 128a are dielectrically isolated from one another by a dielectric layer 125 (see Fig. 3 and column 7, line 26-64).
Baliga does not disclose wherein the field electrode dielectric has a thickness that increases in a direction toward the drain region.
Ono discloses a transistor component comprising at least one transistor cell in at least Figs. 1, 2, 10, 11, 16, and 17, wherein a field electrode dielectric (b2 part of 2a, 2b) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transistor component of Baliga so that the field electrode dielectric has a thickness that increases in a direction toward the drain region as taught by Ono because by such a configuration the thickness t of the drift layer 8 can be decreased and the drift resistance component can be decreased (see Ono: paragraphs 104, 119).

With respect to claim 2, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein a ratio between a maximum thickness and a minimum thickness of the field electrode dielectric (b2 part of 2a, 2b) is at least 1.2 (see Ono: Figs. 1, 10, 11, 16, 17, and paragraph 63; note thickness difference between c1 and c2).

With respect to claim 3, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein a ratio between a maximum thickness and a minimum thickness of the field electrode dielectric (b2 part of 2a, 2b) is between 2 and 5 (see Ono: Figs. 1, 10, 11, 16, 17, and paragraph 63; note thickness difference between c1 and c2).

With respect to claim 4, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein a ratio between a maximum thickness and a 

With respect to claim 5, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein the thickness of the field electrode dielectric (b2 part of 2a, 2b) increases continuously (see Ono: Figs. 10, 11, 16, 17 and paragraph 104, 119).

With respect to claim 7, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein a ratio between a maximum doping concentration and a minimum doping concentration in the mesa region (region of 8 between 4a and 4b) adjacent to the field electrode (b2 part of 4a, 4b) is at least 2 (see Ono: Fig. 2 and paragraphs 58, 59, 64-66).

With respect to claim 8, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein the doping concentration of the drift region 8 in the mesa region (region of 8 between 4a and 4b) increases over at least 30% of a length of the drift region 8 in a current flow direction of the transistor component (see Ono: Figs. 2, 11, 17, and paragraphs 58, 59, 66, 67, 103-105, 118-120; note in Figs. 11 and 17 that the n-drift region 8 extends over the entire region of 8 in the b2 part of 4a and 4b, i.e., 100%).



With respect to claim 10, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein the doping concentration of the drift region 8 in the mesa region (region of 8 between 4a and 4b) increases over at least 70% of a length of the drift region 8 in a current flow direction of the transistor component (see Ono: Figs. 2, 11, 17, and paragraphs 58, 59, 66, 67, 103-105, 118-120; note in Figs. 11 and 17 that the n-drift region 8 extends over the entire region of 8 in the b2 part of 4a and 4b, i.e., 100%).

With respect to claim 11, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein the doping concentration of the drift region 8 in the mesa region (region of 8 between 4a and 4b) increases over at least 90% of a length of the drift region 8 in a current flow direction of the transistor component (see Ono: Figs. 2, 11, 17, and paragraphs 58, 59, 66, 67, 103-105, 118-120; note in Figs. 11 and 17 that the n-drift region 8 extends over the entire region of 8 in the b2 part of 4a and 4b, i.e., 100%).

With respect to claim 12, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein the field electrode (b2 part of 4a, 4b) and the field electrode dielectric (b2 part of 2a, 2b) are at a distance from the drain region 14 in a current flow direction of the transistor component, and wherein the doping concentration of the drift region 8 in a section between the field electrode dielectric (b2 part of 2a, 2b) and the drain region 14 increases in the direction of the drain region 14 (see Ono: Figs. 2, 11, 17, and paragraphs 58, 59, 66, 67, 103-105, 118-120; as seen in Fig. 2 the doping concentration of 8 increases from A which is at the interface between 8 and 10 to B which is at the interface between 8 and 12; note in Figs. 11 and 17 that 8 extends below the b2 part of 2a, 2b).

With respect to claim 13, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein the source region 118 and the field electrode 128a are connected to a source terminal 128b (see Baliga: Fig. 3, column 6, line 51-54, and column 7, line 41-43).

With respect to claim 15, the combination of Baliga and Ono discloses the transistor component of claim 1, wherein the gate electrode (b1 part of 4a, 4b) and the field electrode (b2 part of 4a, 4b) are arranged in a common trench in the semiconductor body (see Ono: Figs. 1, 10, 11, 16, 17, and paragraphs 49, 52-54; the b2 part of 4a, 4b is a field electrode in at least as much as 31 is of the instant application as seen in Fig. 4 of the instant application).

With respect to claim 16, the combination of Baliga and Ono discloses the transistor component of claim 15, wherein the transistor component comprises a plurality of transistor cells (see Baliga: column 4, lines 31-35, 49-51), wherein the gate electrode 127 of each transistor cell 200 is formed by a first strip-shaped electrode (127 at T2), and wherein the field electrode 128a of each transistor cell 200 is formed by a second strip-shaped electrode (128a at T1) (see Baliga: Fig. 3 and column 7, line 26-55).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baliga (US 5,998,833) in view of Ono et al. (US 2003/0001203 A1; hereafter Ono) as applied to claim 1 above, and further in view of Schulze et al. (US 2014/0001514 A1; hereinafter Schulze).

With respect to claim 14, Baliga and Ono discloses the transistor component of claim 1.
The combination does not explicitly disclose wherein the gate electrode and the field electrode are connected to a gate terminal of the transistor component.
Schulze disclose a transistor component in at least Fig. 6 wherein a gate electrode 32 and the field electrode 34 are connected to a gate terminal (G) of the transistor component (see Fig. 6 and paragraphs 50, 60; note 32 and 34 connected to gate terminal G).


With respect to claim 20, Baliga and Ono discloses the transistor component of claim 1. 
The combination does not explicitly disclose wherein the field electrode and the gate electrode are configured to be set at different electrical potentials.
Schulze discloses a transistor component in at least Fig. 6 wherein the field electrode 34 and the gate electrode 32 are configured to be set at different electrical potentials (see Fig. 6 and paragraphs 50, 60; note 34 connected to source terminal S and 32 connected to gate terminal G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the field electrode and the gate electrode of the combination of Baliga and Ono would be configured to be set at different electrical potentials because in such a transistor component configuration it is well known in the art that the field electrode 34 is either electrically connected to the gate terminal G or to .

Response to Arguments
Applicant's arguments filed July 21st, 2021 have been fully considered but they are not persuasive.
The applicant argues that “Ono does not disclose that a field electrode dielectric has a thickness that increases in a direction toward the drain region. The dielectric region that increases in thickness, i.e., the "b2 part of 2a, 2b" is part of the gate dielectric” and that “The person having ordinary skill would not find it obvious to modify the Baliga reference in the manner alleged by the Office.” The examiner respectfully disagrees. 
In response to applicant's argument that Ono does not teach a field electrode dielectric, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Both Baliga and Ono references disclose vertical power MOSFET devices. As outlined in the rejection above, Baliga provides for all of the limitations of claim 1 except for the thickness requirement of the field electrode .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829